 CARTER LUMBER, INC.391Carter Lumber,Inc.andLocalNo. 83,LaborersInternational Union of North America,AFL-CIOand CharlesL. Parks. Cases 9-CA-7646-1' and9-CA-7646-2November 16, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn August 2, 1973, Administrative Law JudgeAbraham H. Maller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERforeman, because he gave testimony under the-Act adverseto the Respondent's interests in a Board hearing conductedon or about March 2, 1973, in Case 9-RC-9970, and by theconduct of Paul McKinley, assistant manager, in telling anemployee that if the employees voted in favor of the Uniontheir hours of work might be cut; that on or about March12, 1973, the Respondent discriminated in regard to thehire and tenure of employment of Andrew O. Deere byreducing his hours of work, because of his sympathy for,membership in, and activities on behalf of the Union, andin order to discourage membership in the Union; and thaton or about March 19, 1973, the Respondent discriminatedin regard to the hire and tenure of employment of CharlesParks by refusing to recall him to work and by failing andrefusing to reinstate him to his former position, because ofhis sympathy for, membership in, and activities on behalfof the Union and in order to discourage membership in theUnion; that the aforesaid conduct constitutes violations ofSection 8(a)(l) and (3) of the Act. In its duly filed answer,the Respondent denied any violations of the Act.Pursuant to notice, a hearing was held before me atChillicothe,Ohio, on June 13, 1973. All parties wererepresented at the hearing and were afforded full opportu-nity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs with me. Briefs were filedby all parties on or before July 16, 1973. Upon' considera-tion of the entire record and the briefs, and upon myobservation of each of the witnesses, I make the following:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Carter Lumber, Inc., Piketon,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.iTheRespondent has excepted tocertain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry Wall Products,Inc.,91NLRB 544, enfd. 188F.2d 362 (CA. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONABRAHAM H. MALLER, Administrative Law Judge: OnMarch 12, 1973, Local No. 83, Laborers InternationalUnion of North America, AFL-CIO, herein called theUnion, filed a charge against Carter Lumber, Inc., hereincalled the Respondent. On April 13, 1973, Charles L.Parks, an individual, filed a charge against the Respon-dent. Upon said charges, the Regional Director for Region9 of the National Labor Relations Board, herein called theBoard, on May 8, 1973, issued on behalf of the GeneralCounsel a complaint against the Respondent. Briefly, thecomplaint alleged that the Respondent interfered with,restrained, and coerced employees in the exercise of therightsguaranteed in Section 7 of the National LaborRelationsAct, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act, by discharging Cecil Love, yard207 NLRB No. 64FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation, is engaged in theretail sales of lumber and related products at its place ofbusiness in Piketon, Ohio. During the 12 months proceed-ing the filing of the complaint, a representative period, theRespondent purchased goods valued in excess of $50,000,directly from suppliers located outside the State of Ohio.During the same period, Respondent's gross sales werevalued in excess of $500,000. 1 find and conclude that theRespondent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Boardto assert jurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 83, Laborers International Union of NorthAmerica, AFL-CIO, is now, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.IIL THE ISSUES1.Whether the Respondent discharged Cecil Lovebecause he gave testimony under the Act in a prior Boardproceeding, adverse to the interests of the Respondent.2.Whether Respondent refused to recall Charles L.Parks because of his sympathy for, membership in, oractivitieson behalf of, the Union and in order todiscourage membership in the Union.3.Whether the Respondent reduced the hours of workavailable to Andrew Deere because of his sympathy for, 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in, or activities on behalf of, the Union and inorder to discourage membership in the Union.'IV.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundAt all tunes material herein, the Piketon yard employedapproximately 12 unit employees, consisting of 3 counter-men and 9 yardmen. The supervisory, force consisted ofManager John Couch who resigned or went on leave ofabsence April 23, 1,973, Assistant Manager Paul McKinley,and Yard Foreman Cecil Love. The Union's organizationaldrivecommenced in January 1973, when employeeAndrew Deere went to the Union and obtained authoriza-tion cards.He proceeded to obtain signatures on thesecards at the yard from 10 of the 12 unit employees. OnFebruary 7, 1973, the Union filed a petition with theBoard's Ninth Regional Office, and a hearing thereon washeld on March 2, 1973, in Case 9-RC-9970. At issue in therepresentation proceeding was whether the countermenshould be included in the unit. On March 20, 1973, theRegional Director issued his Decision and Direction ofElection in which he included the countermen in theappropriate unit. Pursuant thereto, a Board election washeld on April 19, 1973. Eight votes were cast for the Union,three against, and one ballot was challenged. Thereupon,theUnion was certified as the collective-bargainingrepresentative on April 27, 1973.B.The Discharge of Cecil LoveCecil Love had been employed by the Respondent sinceApril 1968. He started as a yardman at $1.60 per hour.Approximately 2-1/2 years before the hearing herein, hewas promoted to yard foreman. Approximately a monthand a half before his discharge, he had received a raise of10 cents per hour, and was earning $2.60 per hour at thetime he was terminated.As previously noted, a representation hearing was heldon March 2, 1973, at Chillicothe, Ohio. Love attended thishearing, without subpena, at the request of the Union. Hesat on the Union's side of the table, opposite ManagerCouch and Respondent's attorney. He was called to thestand by the Union's attorney and testified on its behalf.At that hearing, Respondent contended that the counter-men should be excluded from the unit. An examination ofthe official transcript of that hearing shows that Love'stestimony was favorable to the Union and adverse to theRespondent's position on this issue. In addition, Lovecontradicted the testimony of Manager Couch during thishearing. Thus, Couch had testified that, for quite sometime, no countermen had gone into the yard to assist inloading or unloading. He also stated that countermen"very seldom" substituted for yardmen when the latterwere on vacation, the last such substitution occurring tooiAs noted above, the complaint alleged that the Respondent violatedSec 8(a)(1) of the Act by the conduct of Paul McKinley, assistant manager,telling an employee that if the employees voted in favor of the Union theirhours of work may be cut. In his brief, counsel for the General Counsel doesnot state this as one of the issues m the case, giving rise to the inference thattheGeneral Counsel has abandoned this allegation of the complaint.However,, in discussing the discharge of Foreman Love, the Generallong ago for him to recall. Love, on the other hand,testified that such occurrences were much more frequentand that counterman Gullett had substituted for him in theyard as recently as the previous weekend. The RegionalDirector disagreed with the Respondent's position andincluded the countermen in the unit, noting,inter alia,thedaily contact between the yardmen and countermen andthe fact that the countermen often work in the yard whenneeded to help unload merchandise or operate equipment.Immediately following the close of the representationhearing,Manager Couch departed for Columbus, Ohio,and Oklahoma and did not return to the yard until thefollowing Tuesday,March 6. Upon his return, Couchcomplimented Love on the condition of the yard, statingthat "it looked nice." According to Love, Couch did notvoice any complaints, either at that time or during theremainder of the day. To the contrary, Manager Couchadmitted that the yard was in particularly good conditionupon his return and did not claim to have reprimandedLove at that time.Late the next afternoon, however,Manager Couchsuddenly called Love aside and informed him that he had"orders to fire you." When Love asked him why, ManagerCouch replied, "Well, I just got orders from the main officeto fire you today." The following colloquy, according toLove, then ensued:I says, "Well, what are you going to fire me for?"He says, "I'm not firing you." He says, "I just gotthem orders, I've got to carry them out."And I says, "Well, if that's your orders, you've got tocarry them out."He says, "Well," he says, "I feel like it's just givingyou a vacation with pay."I says, "How's that?"He says, "If you file charges," he says, "I feel thatthe Company will have to take you back and pay youfor your time off."Manager Couch then handed Love a termination slip forsignature and then checked a place where the form read"Job Performance Unsatisfactory."At this point, according to Love,I says, "I thought you wasn't going to put anythingon that."And he says, "Well, I've got to protect myself."The foregoing is based upon the credited testimony ofLove who impressed me as an honest witness. ManagerCouch, called as a witness for the Respondent, did notdeny having the foregoing conversation with Love. Indeed,Manager Couch did not testify concerning this conversa-tion.Two or three weeks after his discharge, Love returned tothe yard to purchase some material and spoke withManager Couch. Several of the employees gathered aroundthem, and one of them, John Hopper, asked ManagerCouch why he had fired Love. According to Love,Counsel refers to McKinley's statement that if the Union came in and "ifthewages are raised more than likely your overtime will be cut," andcontends that this constituted a threat in violation of Sec. 8(a)(l) of the Act.In view of my findings,infra,Ifind it unnecessary to determine whetherMcKinley's statement was violative of the Act, as such a finding would inno way affect the remedy which I recommended. CARTER LUMBER, INC. -393Manager Couch replied that he did not fire Love, thatLove was a good foreman, and that he (Couch) was actingon orders from the Company to let him go. Love'stestimony in this regard was corroborated by Deere and iscredited. Again, Manager Couch did not testify regardingthis conversation.As noted above, Love's termination slip indicated that hewas discharged because of "Job Performance Unsatisfacto-ry." To support this, Respondent presented the testimonyof Manager Couch to the effect that the yard was not keptclean and as a result the Company failed to passinspections by insurance investigators,2 the occurrence ofexcessive pilferage,3 excessive demurrage' charges becauseof failure to unload railroad cars within the time limit,4Love's failure to assign days off for the yardmen, and hisinability to get the yardmen promptlyassignedto theirtasks in the morning. I find all of these reasons to bepretextual.According toManager Couch, the allegeddeficiencies of Love's performance had existed during 1971and 1972. Yet, the Respondent did not warn Love that hewas subject to disciplinary action or discharge for thesealleged deficiencies, nor did it takeanyaction against himuntilafterhe had testifiedagainsttheRespondent'sposition in the representation hearing. To the contrary, it isnot disputed that Love receiveda raiseof 10 cents an hourapproximately a month and a half before his discharge.This circumstance speaks so eloquently that Respondent'scomplaints about his alleged poor performance cannot becredited.It is well settled that the discharge of a supervisorbecause he testified in a Board proceeding adversely to theemployer interferes with, restrains, and coerces rank-and-file employees in the 'exercise of their self-organizationalrightswithin the meaning of Section 8(a)(1) of the Act.BetterMonkey Grip Company,115 NLRB 1170, enfd. 243F.2d 836 (C.A. 5, 1957), cert. denied 355 U.S. 864 (1957);OilCityBrassWorks,147NLRB627, 630; Leas &McVitty, Incorporated155 NLRB 389, 390. The rationaleof the Board is set forth inBetterMonkey -Grip, supra,asfollows:In our opinion, the net effect of . . . [the supervisor'sdischargewas to cause nonsupervisory employeesreasonably to fear that the Respondent would take thesame action against them if they testified against theRespondent in a Board proceeding to enforce theirguaranteed rights under the Act. Clearly inherent in theemployees' statutory rights is the right to seek theirvindication in Board proceedings. - Moreover, by thesame token, rank-and-file employees are entitled tovindicate these rights through the testimony of supervi-sorswhop have knowledge of the facts without thesupervisors risking discharge or other penalty for givingtestimony under the Act adverse to theiremployer. (115NLRB at 1171.)The Respondent argues that Love's testimony in no waychanged the outcome of the representation hearing. This is2Nevertheless, it appears that Manager Couch complimented Love onthe appearance of the yard the day before he was terminated. Furthermore,itappears from the record that the appearance of the yard improved aftertheRespondent changed trash collectors subsequent to Love's discharge.3 It appears from the record that this condition also improved after theRespondent'shome office instituted a new ticket system, an event whichpatently incorrect, as the Regional Director's inclusion ofthe countermen in the appropriate unit appears to be theresult of Love's testimony as to their duties. However,whether the testimony of a supervisor affected the outcomeof the Board proceeding is not thetest.The test appears tobe whether the testimony of the supervisor was adverse tothe employer. And as noted above, Love's testimony wasdirectly contrary to the position taken by the Respondentin the representation proceeding and to the testimony ofManager Couch.Respondent argues further that Love was discharged 4days after the representation hearing "and that there wereno further hearings scheduled in the representation matter,nor were any other hearings of any kind scheduled at thetime of the discharge. The contention is without merit. Itmatters'not whether there were any further hearings in therepresentation proceeding. The important consideration isthat the effect of his discharge"was to cause nonsuperviso-ry employees reasonably to fear that' the Respondentwould take the- same action against them if they testifiedagainst the Respondent in a Board proceeding to enforcetheir guaranteed' rights under the Act"(BetterMonkeyGrip suprain any subsequent unfair labor practiceproceeding.Accordingly, I find and conclude that Love wasdischarged for testifying adversely to the Respondent inthe representation proceeding and that such dischargeviolated 'Section 8(a)(1) of the Act because it "interferedwith, restrained, and coerced rank-and-file employees inthe exercise of their self-organizational rights within themeaning of Section 8(a)(1) of the Act"(Better Monkey Gripsupra ).C.Respondent's Failure To Recall ParksCharles Leroy Parks was employed by the Respondent asa yardman for approximately 3-1/2 years. In December1972, he received an on-the-job injury to his back. Heattempted to continue to work, but was unable to do so.Following an examination by his physician, Parks wasreleased for work, with the stipulation that he be restrictedto light duty for a week. He attempted to work the nextday, but found that he was unable to do so. He again leftwork and visited a chiropractor and began to undergotreatment. Parks was placed on unemployment compensa-tion for the next 2 or 3 months. During this period, about amonth after his injury, he had occasion to speak withManager Couch, who told him to "hurry up and get well"so that he could return to work. In January, 1973, Parkssigned a union authorization card. -Approximately a 'week before his discharge, Love waslooking at a work schedule hanging on a wall, whenManager Couch walked up and also looked at theschedule. Parks' name was at the top of the schedule.Manager Couch said, "Here's a man we don't want nomore," and drew a line through Parks' name. Love askedoccurred after Love'sdischargeFurthermore,Manager Couch admittedthat part of the loss in 1971 was due to the fact that he authorized theyardmen to give customers a larger size when the yard was short of the typeof lumber ordered by a customer,4According to Love's credited testimony, which was not contradicted byManager Couch, there were no demurrage charges in 1973. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDCouch why he was doing that, and pointed-out that Parkswas a good man. Manager Couch replied, "Yeah, but he'smixed up in the Union." Respondent's records indicatethatParkswas terminated on February 24, 1913, atapproximately the time the foregoing conversation oc-curred. Love's testimony, detailed above, is uncontradictedand is credited.5-Parks recovered from his injury and was given anunconditional release to return to work on March 19. Onthat date, he approached Manager Couch with the release,but was told that he was laid off for lack of work. A fewdays later, Parks returned to the yard to buy somematerial.Manager Couch called him aside and stated thathe "didn't know`whether I was for him or against him."6Parks continued his efforts to return to work for theRespondent. He was in touch with the new yard manager,Bach, on two or three occasions. Although Bacli'promisedto do all he could, Parks was never recalled.-Respondent defends its failure to recall Parks on theground that business was slow and it, did not need hisservices.The record does not support 'Respondent'scontention. First, when Manager Couch told Parks that theRespondent had no work available for him, he did not tellhim, as Respondent's payroll records reveal, that Parks hadalready been terminated on February 24. Second, there isno evidence that Respondent's business was slow whenParks applied for reinstatement. The only evidence bearingon this is the testimony of, Manager Bach that Respon-dent's business is seasonal, slow in winter and busy inspring.Yet, Parks application was made just before thestart of spring. Third, Respondent's records reveal thatemployee Larry Thomas had quit work of his own accord 2days prior to Parks' application. Yet, Parks was notrehired.' Instead,Respondent rehired employee GregoryKazee on March 29. Respondent's records- indicate thatKazee had less experience than Parks.7 Also, according toRespondent's records, the Respondent hired two inexperi-enced employees, Steven DeLong and Elmer' Fitzpatrick,on May 25 and 29, respectively .$ Although both of theseemployees are listed as part-time employees, an examina-tion of Respondent's records reveals that DeLong workeda full 40-hour week plus 2-1/2 hours overtime, whileFitzpatrick during the second week- of his employmentworked a full 40 hours and 1/2 hour overtime. ManagerBach, who succeeded Couch, explained that his failure.torecall Parks, when he hired DeLong and Fitzpatrick, wasdue to the fact that he knew that Parks was employedelsewhere:In view of all the foregoing, I find and conclude thatRespondent discriminatorily refused to allow Parks toreturn to work on March 19, because it knew or believedthat Parks was a union adherent who would be "against" itat the forthcoming election, in violation of Section 8(a)(3)and (1) of the Act.5The record contains other evidence of Respondent's union animus.Thus, according to Love's uncontradicted testimony, shortly after therepresentation petition was filed,Manager Couch told him that "if theUnion gets in here, in the yard here, why, they'llbe tellingme and you ourjobs and I won't put up with that." Approximately a week later,ManagerCouch told Love that if he found out who was at the head of the Union, "hewould make it bard on them.-6The credited and uncontradicted testimony of Parks.D.TheReductionof Andrew Deere's HoursAndrew Deere had been employed by the Respondentsince January 1972, as a yardman. On May 1, 1972, hesustainedan on-the-job injury to his wrist, as a result ofwhich he missed much work.In January 1973, Manager Couch informed Deere thathenceforth he would be considered a part-time employee,rather than full time. The change in designation did notaffect the number of days or hours that Deere could work.Itmerely deprived him of fringe benefits such as holidays.The General Counsel conceded at the hearing thatRespondent's action inthis regard was not violative of theAct, as it occurred before the Respondent was aware ofany union activity by Deere.Also, in January 1973, as a result of conversations withfellow employees, Deere got in touch with the Union,obtained authorization cards, and solicited signatures ofRespondent's employees. He obtained signatures to 10cards, including his own. In addition, he attended unionmeetings.He also attended the representation hearing,sitting on the Union's side.-On'the day that Foreman Love was terminated, ManagerCouch told Deere that henceforth he would be restricted toworking 4 days per week. Deere replied that he would liketo work fulltime.Manager Couch responded:You can't work full time. I like you boys, but I'mworking for the Company, I'm right in the middle.They've ordered me to cut you back to 4 days a week.Manager Couch added that since he had to cut Deereback to 4 days a week, he would let Deere pick the days hewanted to work. For a week or two thereafter, Deere didwork more than 4 days, but then was restricted to takingMonday and Tuesday off. The 4-day-a-week restrictionremained in effect until May 8, 1973.In his testimony, Manager, Couch did not explain whyDeere was restricted to 4 days', work per week. On brief,however, Respondent contends that Deere's reduction ofhours was a result of a lack of work. The contention iswithout merit.Manager Couch did not assign this as thereason for his action when he announced the restriction,saying only that he had been "ordered" to do so by theCompany. Moreover, there is no evidence that Respon--dent'sbusinesswas slow when Deere's workdays wererestricted.Although, as previously noted, Manager BachtestifiedthatRespondent's business is seasonal, slow inwinter and busy in spring, Deere was restricted to a 4-dayworkweek just before the start of the-spring season. Also,despiteManager Bach's testimony that business was slowin winter,Respondent's payroll records indicate that Deereworked a full 40 hours for each of the 4 weeks endingFebruary 10, 1973, plus 7-1/2 hours overtime during eachof the first 3 weeks, and 2-1/2 hours overtime in the 4thweek. Although Deere worked only 28-1/2 hours for the7Respondent's payroll recordsindicatethat Thomas, as well as Kazee,was designated as a "salesman," giving rise to a possibleinferencethat bothThomas andKazeewere employed as countermen, as distinguished fromyardmen.However.Respondent'srecords indicate that Parks was alsodesignated as a "salesman." as was employee Deere, both of whom wereadmittedly yardmen.aAccording to Love's uncontradicted testimony, it takes at least 6months for a man to become a competentyardman. CARTER LUMBER, INC.395week ending February 17, he worked 17 hours overtimeduring the week ending February 24, 1973.I find and conclude that Respondent's restriction ofDeere'sworkweek to 4 days was discriminatory, inviolation of Section 8(a)(3) and (1) of the Act. As indicatedabove, Deere was the leading union advocate among theemployees, and Respondent was fully aware of his unionsympathy when he appeared on the Union's side at therepresentationproceeding.And as previously noted,Respondent had in other respects indicated its unionanimus.Coming as it did on the very same day thatForeman Love was discharged, and in the absence of anyevidence to support a contrary inference, Respondent'sconduct irresistibly leads to the conclusion that it wasmotivated by Deere'sunionsympathy asan attempt toretaliate against him for such sympathy and to restrain himfrom further union activity including voting for the Unionat the forthcomingelection.Respondent argues that Deere was not prejudiced bybeing restricted to 4 days' work per week, because he didnot work 4 full days per week thereafter. The argument iswithout merit. First, it assumes that Deere was offered 4full days per week. Second, even if he had been offered 4full days of work per week, it is patent that he would haveworked additional hours had he been permitted to workmore than 4 days per week. These considerations, however,are irrelevant to theissuewhether Respondent's action wasviolative of the Act. They go,'instead, to the question as tothe amount of backpay that Deere may recover, a matterwhich should be resolved in a subsequent complianceproceeding.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEreason of such discharge,with interest to be computed inthe customarymanner.9Having found that the Respondent discriminatorilyrefused to reinstate Charles L. Parks, I shall recommendthat the Respondent be ordered to offer him immediatereinstatement to his former job, discharging,ifnecessary,any employee hired to fill such-job, or if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights,and make himwhole for anyloss of earningshe may have suffered byreason of such discharge,with interest to be computed inthe customary manner.Having found that the Respondent discriminatorilyrestrictedAndrew Deere to working4 daysper weekbetween March 8 andMay 8, 1973, I shall recommend thatthe Respondent make him whole for any loss of earningshe mayhavesuffered by reason of such restriction, withinterest to be computed in the customary manner. Since itcannot be determined from the record in the instantproceeding, whether during that period Deere could andwould have worked on days other than the 4 to which hewas restricted,the exact amount should be determined in acompliance proceeding.Ishall further recommend that the Respondent beordered to preserve and make available to the Board or itsagents,upon request,payroll and other records to facilitatethecomputation of backpay due and the right toemployment.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employees'rights safeguarded by the Act, ' I shall recommend that itcease and desist from infringing in any manner upon therights guaranteed in Section7 of the Act.The activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the -meaning of Section 8(a)(1) and(3) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Love's discharge interfered with,restrained, and coerced nonsupervisory employees in theexercise of their statutory rights, I shall recommend thattheRespondent be orderedto offer him immediatereinstatement to his former job, discharging, if necessary,any employee hired to fill such job, or if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights, and make himwhole for any loss of earnings he may have suffered byCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3_By discharging Cecil Love because he gave testimo-ny adverse to the interest of the Respondent in a Boardproceeding, the Respondent interfered with, restrained,and coerced nonsupervisory employees in the exercise oftheir statutory rights, in violation of Section 8(a)(1) of theAct.4.By discriminatorilyrefusing to reinstateCharles L.Parks, the Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(3) and (1) ofthe Act.5.By discriminatorily restricting the number of dayswhich Andrew Deere 'could work, the Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(3) and-(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,9F.W Woolworth Company,90 NLRB299;Isis Plumbing&Heating Co.,138 NLRB 716. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDand the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 10ORDERRespondent, Carter Lumber, -Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst any witness with respect to his hire or tenure. ofemployment or any term or. condition of, employmentbecause he has given testimony under the Act.(b)Discouraging membership in Local No. 83, LaborersInternational Union of North America, AFL-CIO, or inany other labor organization of its employees, by refusingto reinstate, restricting working days, or in any othermanner discriminating against employees with regard tohire and tenure of employment or any term or condition oremployment.(c) Inanyother manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities,except to the extent that such right is affected by theproviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Cecil Love full and immediate reinstatement tohis former job, discharging, if necessary, any employeehired 'to fill such job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights, and make him whole for any lossof earnings he may have suffered by reason of hisdischarge, in themannerset forth in the section of thisDecision entitled "The Remedy."(b)Offer to Charles L. Parkes immediate and fullreinstatement to his former job, discharging, if necessary,any employee hired to fill such job, or if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights, and make himwhole for any loss of earnings he may have suffered byreason of Respondent's refusal to reinstate him, in themanner set forth in the section of this Decision entitled"The Remedy."(c)Make Andrew Deere whole for any loss of earningshe may have suffered by reason of the Respondent's actionin restricting the number of days he could work, in themanner set forth in the section of this Decision entitled"The Remedy."(d)Preserve and make available to the Board or, itsagents,upon request, for examination and copying allrecords necessary for the determination of the amount ofbackpay due and the right to employment.(e)Post at its yard in Piketon, Ohio, copies of theattached noticemarked "Appendix."" Copies of thenotice on forms provided by the Regional Director forRegion 9, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.10 In the event no exceptions are filed as providedby Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendations,and recommendedOrderherein shall,as providedin Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order and allobjectionsthereto shall be deemed waived for all purposes.iiIn the event that the Board's Order is enforcedby a judgment of theUnited States Court ofAppeals, the words in the notice reading,"Posted byOrder of theNationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdischarge or in any other mannerdiscriminate against any witness with respect to his hireor tenure of employment or any term or condition ofemployment because he has given testimony under theAct.WE WILLNOT discourage membershipin Local No.83, Laborers International Union of North America,AFL-CIO,or in any other labor organization of ouremployees,by refusing to reinstate,restricting workingdays,or in any other manner discriminating againstemployees with regard to hire and tenureof employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirrights to self-organization, to form,join,or assist anylabor organization,tobargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right is affectedby the proviso toSection 8(a)(3) of the Act.WE WILLofferCecilLove full and immediatereinstatement to his former job,discharging,ifneces-sary, any employee hired to fill such job,or if that jobno longer exists,to a substantially equivalent position,without prejudice to his seniority or other rights, andmake him whole for any loss of earningshe may havesuffered by reason of his discharge.WE WILL offer to Charles L. Parks immediate andfull reinstatement to his former job, discharging, ifnecessary,any employee hired to fill such job,or if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or otherrights, and make him whole for any loss of earnings he CARTER LUMBER, INC.may have suffered by reason of our refusal to reinstatehim.WE WILL make Andrew Deere whole for any loss ofearnings he may have suffered by reason of our actionin restricting the number of days he could work.All of our employees are free to become and remainmembers of the above-named Union or any other labororganization, or to refrain from doing so.CARTER LUMBER, INC.(Employer)DatedBy397(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office Building,Room 2407, 550 Main Street, Cincinnati, Ohio 45202,Telephone 813-228-7227.